robert k and joan l paschall petitioners v commissioner of internal revenue respondent docket nos filed date r determined sec_4973 i r c excise_tax deficiencies and additions to tax under sec_6651 i r c for ps’ through tax years the determinations stem from r’s assertion that p-h made excess_contributions to his roth individual_retirement_account held ps are liable for the excise_tax deficiencies and additions to tax to the extent decided herein howard s fisher for petitioners ronald s collins jr john a guarnieri and cindy park for respondent wherry judge these consolidated cases are before the court on petitions for redetermination of respondent’s deter- minations in notices of deficiency that petitioners owe excise_tax deficiencies and sec_6651 additions to tax for their through tax years as well as an income_tax deficiency and a sec_6662 accuracy-related_penalty for their tax_year the issues for decision are whether petitioner husband made an excess_contribution to his roth individual retire- ment account roth_ira and is liable for sec_4973 excise_tax deficiencies for the through tax years whether petitioner husband is liable for additions to tax under sec_6651 for failure_to_file forms addi- tional taxes on qualified_plans including iras and other tax-favored accounts for the through tax years and whether the statute_of_limitations bars respondent the case at docket no involves petitioners’ and tax years the case at docket no involves petitioners’ and tax years the cases were con- solidated for trial briefing and opinion on date unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files paschall sheila paschall v commissioner from assessing and collecting deficiencies for the and tax years findings_of_fact some of the facts have been stipulated and the stipula- tions with the accompanying exhibits are incorporated herein by this reference at the time they filed their peti- tions petitioners resided in california petitioners filed timely joint form sec_1040 u s individual_income_tax_return for all relevant years this case stems from petitioner husband robert k paschall’s attempt to convert a traditional_ira to a roth_ira roth restructure the roth restructure was designed and implemented by a blair stover jr mr stover and his colleagues at the accounting firm of grant thornton l l p grant thornton i petitioners’ background mr paschall graduated from massachusetts institute of technology with a bachelor of science degree in physics and from the university of illinois with a master of science degree in physics he also received a management certificate for technical personnel from the university of california los angeles mr paschall spent his entire career until his retire- ment working at north american aviation which eventually became rockwell international petitioner wife joan l paschall has a degree in secretarial science and from through worked as a teacher’s assistant ii roth_ira restructuring a introduction to jim patton as he was nearing retirement mr paschall attended semi- nars where jim patton a financial adviser was one of the respondent’s dollar_figure reduction in petitioners’ allowable itemized_deductions is computa- tional and need not be addressed in this opinion the basic tax characteristics of a traditional_ira are deductible contributions the ac- crual of tax-free earnings except with respect to sec_511 unrelated_business_income and the inclusion of distributions in gross_income see sec_219 sec_408 d e the basic tax characteristics of a roth_ira are nondeductible_contributions the accrual of tax-free earn- ings and the exclusion of qualified distributions from gross_income sec_408a c d a 133_tc_202 verdate 0ct date jkt po frm fmt sfmt v files paschall sheila united_states tax_court reports speakers at one of the seminars mr paschall gave mr patton his name and telephone number mr patton would occasionally call mr paschall on one occasion he claimed that he had a client who was performing a transaction that was perfectly legal and would convert a traditional_ira to a roth_ira and that met all the tax require- ments he also contended that it was in full compliance with the tax laws and was a good investment he recommended that mr paschall pursue this transaction the client mr patton spoke of fred nardi eventually sent mr paschall the notes he had taken on his own roth restructure mr paschall assumed mr patton was a very knowledge- able financial adviser with considerable experience and knowledge of the taxes and the finances and the legality of anything that he would recommend he further assumed mr patton would recommend legal things and investments that were to my advantage b introduction to mr stover mr patton introduced mr paschall to mr stover mr paschall first met mr stover in mr patton’s office in early at this time mr stover was a partner at grant thornton at the meeting mr stover gave a presentation and explained the roth restructure to mr paschall who did not fully understand it although he acknowledged that he did not understand the roth restructure mr paschall believed it was completely compliant with the tax law at that time and was not a tax_shelter mr paschall decided to engage in the roth restructure his stated purpose being to save money on taxes c engagement letter on date mr paschall executed an engagement letter with grant thornton for professional tax and financial consulting services specifically the roth restructure the engagement letter contemplated a fee of dollar_figure and con- tained a clause providing that grant thornton would rep- mr paschall explained grant thornton was the fifth largest accounting company in the country and i believed them to be completely legal and experts in this business of accounting and tax preparation and i put complete faith in what they told me and did for me verdate 0ct date jkt po frm fmt sfmt v files paschall sheila paschall v commissioner resent and defend mr paschall or any related_entity at no additional cost in case of audit by the internal_revenue_service irs the engagement letter also contained an indemnity clause providing that grant thornton would reimburse and indemnify the paschalls and any related_entity for any civil negligence or fraud_penalty assessed against them by federal or state authorities mr paschall paid the dollar_figure fee for the roth restruc- ture the engagement letter provided that the fee was to be split equally between grant thornton and nevada corpora- tion associations inc a law firm mr paschall never asked for nor did he receive an opinion letter regarding the roth restructure d kruse mennillo l l p and individuals other than mr stover in addition to mr stover mr paschall had contact with other grant thornton employees including ruth donovan allen davison and angela parker in date mr stover left grant thornton for kruse mennillo l l p kruse mennillo another accounting firm neither party presented evidence explaining the rea- soning behind mr stover’s abrupt move when mr stover moved to kruse mennillo certain individuals he worked with at grant thornton went with him at the time mr stover moved to kruse mennillo mr paschall followed him and began using kruse mennillo instead of grant thornton to mr paschall’s knowledge kruse mennillo did not receive any of the dollar_figure fee that was paid to grant thornton for the roth restructure mr stover eventually stopped dealing with mr paschall and at that time marc sommers a tax lawyer at kruse mennillo and a former irs employee took over mr paschall’s federal tax work as explained further infra note mr paschall did not directly pay grant thornton dollar_figure to implement the roth restructure rather the fee was paid indirectly from mr paschall’s ira through a corporation petitioners request that we take judicial_notice of a date department of justice press release and a complaint for permanent injunction against mr stover filed date this court will grant petitioners’ request and has taken judicial_notice of the documents re- quested and 731_fsupp2d_887 w d mo holding that mr stover had reason to know that various structures he promoted lacked any legitimate business_purpose and granting injunctive relief against him the case focused on three multiple business_entity structures sold and arranged by mr stover the third structure referred to continued verdate 0ct date jkt po frm fmt sfmt v files paschall sheila united_states tax_court reports e independent advice and knowledge despite the remarkable promised tax benefits of converting taxable ira_distributions to nontaxable roth_ira distribu- tions mr paschall did not ask anyone else’s opinion on the viability of the roth restructure mr paschall did not do any research on contribution limits to iras taxation of excess_contributions to iras or taxation of distributions from iras mr paschall understood that contributions to traditional iras were made tax free and distributions from them were taxable he also understood that roth iras were different in that while the contributions were not deductible the dis- tributions were not taxed iii the roth restructure grant thornton specifically mr stover orchestrated and oversaw all of the steps in the roth restructure papers were prepared and then sent to mr paschall for his signa- ture mr paschall explained that he did not doubt anything they did and believed that the roth restructure was a firm- sanctioned grant thornton transaction as opposed to a mr stover individually conceived transaction the roth restruc- ture was implemented as follows date-the paschalls maintained an invest- ment account with calvert group with account number ending in calvert account date-in date mr paschall opened a self directed roth_ira at george k baum trust co with account number ending in baum roth_ira on date the baum roth_ira was funded with a dollar_figure contribution made from the calvert account date-two corporations telesis acquisition investment co inc telesis and west star global holdings inc west star were organized in the state of nevada by nevada corporation associations telesis and west star had the same principal_place_of_business and mr by the district_court as the roth s structure skirted the contribution limits applicable to roth iras id pincite allen davison has also been enjoined from organizing establishing pro- moting and selling certain tax structures united_states v davison aftr 2d ustc par big_number w d mo affd as modified and remanded 407_fedappx_997 8th cir verdate 0ct date jkt po frm fmt sfmt v files paschall sheila paschall v commissioner paschall served as president secretary and treasurer of both corporations during all relevant periods date-mr paschall opened a roth_ira with first union securities inc with account number ending in first union roth_ira telesis had any employees at any time date-as of this date the paschalls main- tained a traditional_ira account at resources trust with account number ending in resources trust ira on date mr paschall opened a self directed tradi- tional ira at first national bank of onaga with account number ending in fnbo ira on date mr paschall funded the fnbo ira via a rollover of dollar_figure from the resources trust ira date-the baum roth_ira purchased all of the shares of stock of telesis for dollar_figure on date the fnbo ira purchased all of the shares of stock in west star for dollar_figure on or about date west star transferred dollar_figure to telesis on date dollar_figure was transferred from telesis to the baum roth_ira also on date dollar_figure was transferred from the baum roth_ira to the first union roth_ira the money was invested in various publicly_traded_securities and mutual funds date-telesis and west star executed articles of merger with each share of west star stock being converted into share of telesis stock and with telesis being the surviving corporation the articles of merger were filed with the nevada secretary of state on date west star was dissolved as of date telesis was dissolved on date date-the paschalls received a dollar_figure dis- tribution from their first union roth_ira on date the paschalls received a dollar_figure distribution from for and west star filed forms u s_corporation income_tax return re- porting zero gross_receipts and zero deductions for each year west star reported assets of dollar_figure cash as of date and assets of dollar_figure stock as of date for through telesis filed forms reporting zero receipts and zero deductions for each year telesis reported assets of dollar_figure cash as of date dollar_figure cash as of date and and zero assets as of date and neither west star or the dollar_figure difference between what the fnbo ira purchased the stock in west star for and the amount west star transferred to telesis was used to pay grant thornton’s fee verdate 0ct date jkt po frm fmt sfmt v files paschall sheila united_states tax_court reports their first union roth_ira which by that time had been renamed h_r block financial advisors roth_ira iv reporting the roth restructure mr paschall personally prepared and completed his and mrs paschall’s income_tax returns from until stuart jaeger prepared the paschalls’ income_tax returns from through mr paschall did not ask mr jaeger his opinion on the viability of the roth restructure as part of the fee mr paschall paid for the roth restruc- ture grant thornton prepared the paschalls’ tax returns for kruse mennillo prepared the paschalls’ tax returns beginning in and therefore prepared all of the returns for the tax years that are in issue before this court mr paschall paid kruse mennillo to prepare the tax returns starting in in order to facilitate the preparation of the returns mr paschall would provide the information and copies of perti- nent documents asked for each year by either grant thornton or kruse mennillo because they were prepared by reputable accounting firms mr paschall asserts that he thought that his through tax returns were com- pletely accurate v the result of the roth restructure and the audit in the paschalls’ returns were audited by the cali- fornia franchise tax board with the california franchise tax board concluding that the paschalls did not owe any additional taxes the paschalls were defended in the audit by michael coopit of kruse mennillo who told the paschalls at that time that the roth restructure was completely legal and that there was no problem at all in either or mr paschall received a letter stating that grant thornton was turning over the names of people who had engaged in roth restructures to the irs mr stover at this time advised mr paschall that the roth restructure was legal but that he might want to disclose on his income_tax returns the structure mr paschall there- after attached to telesis’ and his personal tax returns forms reportable_transaction_disclosure_statement some- the form_8886 contained little information stating in the expected tax benefits section verdate 0ct date jkt po frm fmt sfmt v files paschall sheila paschall v commissioner time in mr paschall received via mr coopit a memo concluding that the roth restructure was legal and met with all tax laws the paschalls timely filed form sec_1040 for all years in issue they did not file form_5329 for any of the years in issue on february and date respondent issued notices of deficiency showing the following deficiencies addi- tions to tax and penalties tax_year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - - - - - - - - dollar_figure - - - the paschalls timely petitioned this court trial was held on date in los angeles california at that trial the paschalls’ attorney asked mr paschall what advice he had received from professional advisers respondent objected to this testimony as hearsay and the court sus- tained those objections the paschalls later requested that the record be reopened to permit mr paschall’s testimony regarding expert advice in the light of 493_f3d_1002 9th cir that request was granted and additional testimony was heard on date opinion i whether respondent’s proposed assessments of excise_tax for the and tax years are barred by the statute_of_limitations mr paschall argues that the statute_of_limitations bars respondent from assessing deficiencies for hi sec_2002 and tax years the deficiencies as determined by respondent for these years are excise_tax deficiencies under sec_4973 and additions to tax under sec_6651 for the potential benefits if any could be either a tax savings or cost de- pending on the taxpayers rate the company has had no activity for the past three tax years the notice_of_deficiency for the and tax years was issued on date the notice_of_deficiency for the and tax years was issued on date the dollar_figure deficiency for the tax_year comprised an excise_tax deficiency of dollar_figure and an income_tax deficiency of dollar_figure verdate 0ct date jkt po frm fmt sfmt v files paschall sheila united_states tax_court reports failure_to_file forms the tax form on which the sec_4973 excise_tax is computed and disclosed sec_6501 provides the general_rule that the amount of any_tax imposed by the code shall be assessed within years of the filing of the return however in case of a failure_to_file a return the tax may be assessed at any time sec_6501 mr paschall did not file form_5329 for any year at issue however he timely filed form sec_1040 for all years he asserts that form_5329 is not a separate tax_return from form_1040 that the statute_of_limitations started running when he filed the form sec_1040 and that the period of limitations had expired before respondent issued the notices of deficiency for the and tax years respondent asserts that form_5329 is a separate tax_return from form_1040 and that since mr paschall never filed forms the sec_4973 excise_tax may be assessed at any time the resolution of this issue is governed by the supreme court’s decision in 321_us_219 88_f3d_750 9th cir a taxpayer does not start the statute_of_limitations running by filing one return when a different return is required if the return filed is insufficient to advise the commissioner that any liability exists for the tax that should have been disclosed on the other return the relevant inquiry is whether the return filed sets forth the facts establishing liability id citing commissioner v lane-wells co supra pincite of crucial importance is whether the return as filed included sufficient information to allow the irs to compute the taxpayer’s liability 790_f2d_853 11th cir sec_4973 imposes an excise_tax on excess_contributions to roth iras which is to be reported and disclosed on form_5329 upon review of mr paschall’s form sec_1040 respondent was not reasonably able to discern that mr paschall was potentially liable for a sec_4973 excise_tax while a line on each form_1040 ie line for line for line for line for line for and line for and states tax on qualified_plans including iras and other tax-favored accounts attach verdate 0ct date jkt po frm fmt sfmt v files paschall sheila paschall v commissioner if required mr paschall left these lines blank giving respondent no indication of his excess_contribution we hold that the filing of the form sec_1040 did not start the statute_of_limitations running for purposes of the sec_4973 excise_tax in the absence of accompanying forms see eg springfield v united_states supra pincite holding that because form_1099 requests information about non- employee compensation and form_941 requests information about employee compensation filing form_1099 does not start the statute_of_limitations running for purposes of form atl land improvement co v united_states supra pincite holding that a payroll tax_return fica filed by an employer did not start the statute_of_limitations running for the employer’s railroad tax_liability rrta because the fica return did not contain all the information necessary to com- pute the rrta because mr paschall failed to file forms for the years in issue respondent may assess the excise_tax deficiencies at any time ii sec_4973 excise_tax deficiencies for the through tax years a burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 in certain circumstances the burden_of_proof on factual issues that affect the taxpayer’s tax_liability for any_tax imposed by subtitle a or b may shift to the commissioner mr paschall claims that pursuant to sec_7491 respondent bears the burden_of_proof however sec_7491 applies only to subtitles a and b which include income taxes and estate_and_gift_taxes the excise_tax defi- ciencies determined by respondent were computed under sub- title d sec_7491 is therefore inapplicable and mr paschall bears the burden_of_proof verdate 0ct date jkt po frm fmt sfmt v files paschall sheila united_states tax_court reports b analysis the amount of contributions a taxpayer may make in any given year to a roth_ira is limited sec_408a and sec_4973 defines an excess_contribution to a roth_ira as the excess of the amount contributed over the amount allowable as a contribution there is imposed for each tax- able year an excise_tax of percent for excess_contributions computed on the lesser_of the amount of the excess con- tribution and the fair_market_value of the account as of the end of the taxable_year sec_4973 the excise_tax is imposed each year until the excess_contribution plus earnings is eliminated mr paschall presented no evidence to establish that he did not make an excess_contribution to his roth_ira however he disputes respondent’s calculation of the sec_4973 excise_tax stating that the issue is how the excise_tax is cal- culated under code sec_4973 with regards to excess funding respondent asserts that the entire dollar_figure contribu- tion from telesis to the baum roth_ira on date was an excess_contribution respondent further asserts that the excise_tax calculations for the through tax years should be based on the value of the baum roth_ira at the end of each respective tax_year because those amounts are less than the initial excess_contribution the value of the baum roth_ira at the end of each tax_year was as follows a taxpayer may convert an amount from an ira to a roth_ira if before date modified agi is dollar_figure or less the married taxpayer files jointly and the taxpayer reports the conversion amount in income sec_408a sec_1_408a-4 income_tax regs if these rules are not followed the taxpayer has a failed conversion which triggers the sec_4973 excise_tax on the amount transferred from the ira to the roth_ira sec_1_408a-4 q a-3 b income_tax regs on or after date conversions may occur without consideration of the dollar_figure modified agi limitations mr paschall never argued that he converted an amount from his ira to his roth_ira nor did he report the conversion amount in income respondent has chosen not to assert a income_tax deficiency arising from the conver- sion against mr paschall because the period of limitations for assessment for that year has expired the funds held in the baum roth_ira on date were transferred to the first union roth_ira because the parties on brief continue to refer to mr paschall’s roth_ira as the baum roth_ira we do so as well on brief respondent provided the court with the fair_market_value of the baum roth_ira at the end of each tax_year apparently mr paschall had provided respondent with the fair market values immediately before trial but did not introduce them into the record respondent has accepted the fair market values as accurate and correct verdate 0ct date jkt po frm fmt sfmt v files paschall sheila paschall v commissioner as of dec fair_market_value dollar_figure big_number big_number big_number big_number mr paschall asserts that the excise_tax should be based on the dollar_figure he used to initially fund the baum roth_ira and which was contributed to telesis when the baum roth_ira purchased all of the stock of telesis in arguing this he places significance on the merger of west star and telesis which occurred on date months after the date transfers moving the dollar_figure initially in mr paschall’s traditional_ira to the baum roth_ira occurred we find mr paschall’s assertion unavailing it is well set- tled that the substance of a transaction controls tax_liability 293_us_465 58_tc_854 affd 513_f2d_824 9th cir where a series of transactions taken as a whole shows either that the transactions themselves are shams or that the transactions have no purpose substance or utility apart from their anticipated tax consequences the transactions are nullified and not recognized 364_f2d_734 2d cir affg 44_tc_284 the substance of what happened in the instant case is that approximately dollar_figure million began the year in mr paschall’s traditional_ira and was transferred to his roth_ira by the end of the year with no taxes being paid mr paschall did not attempt to provide a nontax business financial or investment purpose for what he did and this court cannot ascertain one instead mr paschall incited by and at the urging of mr stover used corporate formations transfers and mergers in an attempt to avoid taxes and disguise excess_contributions to his roth_ira mr paschall states that the excise_tax should be based upon the contribution to the roth-ira we agree the april as stated supra the allowable_amount of contributions to roth iras is limited under the code this limit was dollar_figure for the tax_year sec_219 sec_408a hence as respondent has acknowledged the dollar_figure initially contributed to the baum roth_ira generated no tax con- sequences verdate 0ct date jkt po frm fmt sfmt v files paschall sheila united_states tax_court reports contribution to the baum roth_ira via a transfer from mr paschall’s traditional_ira to west star to telesis to the baum roth_ira was an excess_contribution as respondent contends mr paschall sought to have his cake and eat it too contributing the funds tax-free into the traditional_ira and withdrawing them tax-free from the roth_ira paying no tax on the conversion stratagem accordingly we sustain respondent’s determination and hold that mr paschall is liable for sec_4973 excise_tax deficiencies for hi sec_2002 through tax years these deficiencies are to be calculated upon the fair_market_value of the baum roth_ira at the end of each tax_year iii sec_6651 additions to tax for failure_to_file forms a burden_of_proof respondent bears the burden of production with regard to the sec_6651 additions to tax see sec_7491 116_tc_438 to meet his burden respondent must produce sufficient evi- dence that it is appropriate to impose the determined addi- tions to tax see higbee v commissioner supra pincite how- ever respondent does not have to produce evidence of reason- able cause substantial_authority or lack of willful neglect see id b analysis sec_6651 in the case of a failure_to_file on time any return required under sec_6011 imposes an addi- tion to tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent in the aggregate generally any person made liable for any_tax shall make a return or statement according to the forms and regu- lations prescribed by the secretary sec_6011 the addi- tion to tax will not apply if it is shown that such failure is due to reasonable_cause and not due to willful neglect taxpayers who have made excess_contributions to an ira are required to file form_5329 each year that they have excess_contributions hellweg v commissioner tcmemo_2011_58 frick v commissioner tcmemo_1989_86 affd verdate 0ct date jkt po frm fmt sfmt v files paschall sheila paschall v commissioner without published opinion 916_f2d_715 7th cir sec_54 a excise_tax regs form_5329 is a tax_return within the meaning of sec_6011 and failure_to_file form_5329 can result in sec_6651 additions to tax frick v commissioner supra further as discussed supra part i form_5329 is a separate tax_return from form_1040 see also 92_tc_1173 concluding that the same requirements apply in deciding both whether a return is sufficient for statute_of_limitations purposes and whether a return is considered filed for sec_6651 purposes mr paschall stipulated that he did not file form_5329 for any of the years at issue respondent has therefore met his burden of production we now turn to the question of whether mr paschall has proven that his failure_to_file was due to reasonable_cause and not due to willful neglect the failure to timely file a tax_return is considered due to reasonable_cause where a taxpayer is unable to file the return within the prescribed time despite exercising ‘ordi- nary business care and prudence ’ 86_tc_492 quoting sec_301_6651-1 proced admin regs affd 864_f2d_1521 10th cir w illful neglect is defined as a conscious inten- tional failure or reckless indifference 469_us_241 mr paschall citing united_states v boyle supra pincite argues that his reliance on tax advisers constitutes reasonable_cause for avoiding a failure_to_file_penalty under sec_6651 generally circumstances considered to constitute reason- able cause arise as a result of factors beyond a taxpayer’s control and include situations such as unavoidable postal delays timely filing of a return with the wrong office death or serious illness of the taxpayer or a member of his imme- diate family the taxpayer’s unavoidable absence from the united_states destruction by casualty of the taxpayer’s records or place of business and reliance on the erroneous advice of an irs officer_or_employee 114_f3d_366 2d cir affg tcmemo_1995_547 see also gagliardi v commissioner tcmemo_2008_10 reliance on a mistaken legal opinion of a competent tax adviser that it was unnecessary to file a return also con- verdate 0ct date jkt po frm fmt sfmt v files paschall sheila united_states tax_court reports stitutes reasonable_cause mcmahan v commissioner supra pincite however while good-faith reliance on profes- sional advice may provide a basis for a reasonable_cause defense it is not absolute 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 laplante v commissioner tcmemo_2009_226 the advice must be from competent and independent par- ties not from promoters of the investment or advisers who have a conflict of interest swanson v commissioner tcmemo_2009_31 citing 94_tc_637 affd without published opinion 956_f2d_274 9th cir see 471_f3d_1021 9th cir affg tcmemo_2004_269 courts have repeatedly held that it is unreasonable for a taxpayer to rely on a tax adviser actively involved in plan- ning the transaction and tainted by an inherent conflict of interest 135_tc_199 see also 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 laverne v commissioner supra pincite- a promoter is ‘an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction ’ 136_tc_67 quoting tigers eye trading llc v commissioner t c memo a promoter’s self- while the supreme court has indicated that reliance on a tax adviser as to whether a tax- payer needs to file can constitute reasonable_cause reliance on a tax adviser to prepare the re- turn does not constitute reasonable_cause 469_us_241 86_tc_492 affd 864_f2d_1521 10th cir we have held that for a taxpayer to rely reasonably upon advice the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the ad- viser was a competent professional who had sufficient expertise to justify reliance the tax- payer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting with approval the above three-prong test affg 121_tc_89 we have held that a tax adviser was not a promoter of a transaction when he had a long- term and continual relationship with his client did not give unsolicited advice regarding the tax_shelter advised only within his field of expertise and not because of his regular involvement in the transaction being scrutinized followed a regular course of conduct in rendering his ad- vice and had no stake in the transaction besides what he bills at his regular hourly rate 136_tc_67 citing 132_tc_347 verdate 0ct date jkt po frm fmt sfmt v files paschall sheila paschall v commissioner interest makes ‘advice’ inherently unreliable tigers eye trading llc v commissioner supra at a minimum mr stover and his colleagues charged a dollar_figure flat fee mr stover set up the various entities and coordinated the deal from start to finish ltd v commissioner supra pincite grant thornton and mr stover were paid a flat fee for implementing the roth restructure and wouldn’t have been compensated at all if mr paschall decided not to go through with it see id mr paschall blindly followed mr stover to kruse mennillo without questioning the reasons for his departure from grant thornton hence mr paschall cannot argue this alleged reliance on mr stover and or grant thornton estab- lishes reasonable_cause and good_faith see hansen v commissioner supra pincite1 affirming the tax_court holding when the taxpayers relied solely on the organization promoting the transaction and did not independently verify their tax returns despite warnings by the irs citing 775_f2d_1092 9th cir see also laverne v commissioner supra pincite to support his argument mr paschall cites 178_f2d_769 2d cir modifying 12_tc_735 166_f2d_601 d c cir and 162_f2d_628 3d cir unlike the case at hand in those mr paschall relies on there is no evidence that the tax advisers were not independent see haywood lumber mining co v commissioner supra pincite orient inv fin co v commissioner supra pincite hatfried inc v commissioner supra pincite while mr paschall argues that he also relied on mr patton there is no evidence other than mr paschall’s testi- mony what the two talked about mr patton is not com- petent in tax matters he introduced mr paschall to mr stover and mr paschall did not seek mr patton out for an independent review of the roth restructure rather mr paschall contacted mr stover mr paschall also appears to rely on individuals who signed his individual and corporate tax returns including angela parker kelly webb and jennifer swearinger however there is no evidence that he ever spoke to any of these individuals about the roth restructure in any event they also have conflicts of interest because they worked with mr stover on the roth re- structure and were employees of grant thornton and or kruse mennillo verdate 0ct date jkt po frm fmt sfmt v files paschall sheila united_states tax_court reports only mr paschall testified mr paschall appears to believe that his own self-serving testimony is enough to establish reasonable_cause we disagree we have found reliance to be unreasonable where a taxpayer claimed to have relied upon an independent adviser because the adviser either did not testify or testified too vaguely to convince us that the tax- payer was reasonable in relying on the adviser’s advice swanson v commissioner supra see also heller v commis- sioner tcmemo_2008_232 in upholding a penalty stating that aside from the taxpayer’s self-serving testimony there was no evidence in the record as to the specific nature of the professional’s advice affd 403_fedappx_152 9th cir mr paschall’s failure to introduce evidence which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir mr paschall should have realized that the deal was too good to be true see laverne v commissioner supra pincite- mr paschall is a highly educated and successful businessman he explained to this court that because he grew up in the depression he was conservative with his investments and worried about having enough money to last through retirement yet he paid dollar_figure for a trans- action that he did not fully understand mr paschall had doubts repeatedly asking whether the roth restructure was legal despite these doubts he never asked for an opinion letter or sought the advice of an inde- pendent adviser including mr jaeger who was preparing his tax returns at the time he met mr stover this was even after he received a letter warning him that there might be problems with the roth restructure and that his name was being turned over to the irs mr paschall has failed to establish that he meets the reasonable_cause and not willful neglect exception to the sec_6651 addition_to_tax therefore we sustain respondent’s imposition of the sec_6651 additions to tax for the paschalls’ through tax years mr paschall also stated that he relied on the audit by the california franchise board and resulting no-change letter issued by that entity because of mr paschall’s lack of evidence we attribute little significance to his alleged reliance on the california franchise board verdate 0ct date jkt po frm fmt sfmt v files paschall sheila paschall v commissioner iv income_tax deficiency and sec_6662 accuracy- related penalty for petitioners’ tax_year in petitioners received a dollar_figure distribution from mr paschall’s roth_ira which they did not report on their form_1040 to guard against a whipsaw respondent determined an income_tax deficiency and a sec_6662 accuracy-related_penalty for petitioners’ tax_year that were based on petitioners’ possible argument that the baum roth_ira should be deemed a traditional_ira respondent has stipulated that he would concede the income_tax deficiency and the related sec_6662 accuracy-related_penalty for petitioners’ tax_year if this court held that mr paschall was liable for sec_4973 excise_tax deficiencies as we have found mr paschall liable for excise_tax deficiencies the issue of whether petitioners are liable for an income_tax deficiency and a sec_6662 accuracy-related_penalty for the tax_year is conceded the court has considered all of petitioners’ contentions arguments requests and statements to the extent not dis- cussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decisions will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files paschall sheila
